Title: From George Washington to Ebenezer Hazard, 9 May 1781
From: Washington, George
To: Hazard, Ebenezer


                        

                            SirHead Quarters New Windsor 9th May 1781
                        
                        I have received your favor of the 24th of April. Immediately after the accident happened to the post in the
                            Clove, I changed the Route and he now travels by the way of Warwick to Morris Town, which is but a few Miles further
                            about, and upon a Road which is as safe as any in this part of the Country can be.
                        It would be impossible for me, was the occasion ever so urgent, to send escorts of Horse with the Mails as
                            you propose. In the first place, I have not the Horse, and if I had, I could not find them subsistence. It is with
                            difficulty I keep two orderly Dragoons at Head Quarters. I am sir Your most obt Servt
                        
                            Go: Washington
                        
                    